Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.
Examiner notes that the drawings dated 12/8/20 are satisfactory per 37 C.F.R. 1.84.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for restructuring clusters of technical documents that are directed to specific technical areas: determining, by the one or more data processors, degrees of similarity among the technical subject matter areas of the technical documents through a hierarchical taxonomy code similarity model and a text clustering model; wherein the hierarchical taxonomy code similarity model determines the degrees of similarity among the technical documents’ hierarchical taxonomy codes based upon the technical documents’ network of parent-child subject matter code relationships within the hierarchical technical subject matter taxonomy; wherein the text clustering model determines the degrees of similarity among the technical documents by generating a first set of clusters that cluster together the technical documents of similar technical subject matter areas; and restructuring, by the one or more data processors, at least a portion of the first set of clusters of the technical documents into a second set of clusters based upon the degrees of similarity from the hierarchical taxonomy code similarity model and the determined degrees of similarity from the text clustering model.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for restructuring clusters of technical documents that are directed to specific technical areas.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Nefedov (US 11,023,774) teaches clustering documents, building a taxonomy for sets of said documents and enabling tagging and cross-learning using metadata from other document management/storage systems, does not teach determining degrees of similarity for documents through taxonomy and text clustering models and restructuring said clusters of documents based on said determined degrees of similarity (column 3 lines 43-52, columns 13-16 lines 16-31, figure 1); 
	Bagwell et al (US 20160012019) teaches receiving a set od documents with tags applied by the documents’ authors and applying a new set of tags to said documents by a group of editors, does not teach determining degrees of similarity for documents through taxonomy and text clustering models and restructuring said clusters of documents based on said determined degrees of similarity (paragraphs 0005, 0060-0070 figures 3-4); 
	Privault et al (US 20100312725) teaches partitioning a collection of documents into sets for review, receiving labels from reviewers for each document, assigning classes based on the labels, does not teach determining degrees of similarity for documents through taxonomy and text clustering models and restructuring said clusters of documents based on said determined degrees of similarity (paragraphs 0024, 0043, 0072-0085 figure 2); and 
	Lewis et al (US 9,367,814) teaches training classifiers on documents in a taxonomy and disassociating documents having a low-confidence classification value for reclassification by a user in the taxonomy, does not teach determining degrees of similarity for documents through taxonomy and text clustering models and restructuring said clusters of documents based on said determined degrees of similarity (columns 1-2 lines 56-9, columns 13-14 lines 7-15 figure 3).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154    
7/12/22